Name: Commission Regulation (EEC) No 3791/88 of 5 December 1988 amending Regulation (EEC) No 3528/88 on the supply of olive oil as food aid to the United Nations Relief and Works Agency for Palestinian refugees in the near East (UNRWA)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/ 10 Official Journal of the European Communities 6. 12. 88 COMMISSION REGULATION (EEC) No 3791/88 of 5 December 1988 amending Regulation (EEC) No 3528/88 on the supply of olive oil as food aid to the United Nations Relief and Works Agency for Palestinian refugees in the Near East (UNRWA) HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 3528/88 the fourth note is hereby deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 3528/88 (3), the Commission issued an invitation to tender for the supply of 100 tonnes of olive oil in four lots, free at port of landing ; whereas, in order to improve the conditions of competition in the invitation to tender for the second submission of tenders expiring on 13 December 1988 , the fourth note of Annex I should be deleted, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7 . 1988 , p. 7 . (3) OJ No L 309, 15 . 11 . 1988 , p. 5 .